DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick (US 9514932) in view of Mallick II (US 20120070957) in view of Chatterjee (US 9514932).

Claim 1: Mallick discloses a method of depositing a flowable carbon film on a semiconductor substrate (abstract).  The process includes exposing a substrate to a reactive plasma (the plasma can even be present at the substrate) to deposit a flowable carbon film on the substrate  (col 5, lines 30-65).  The reactive plasma being formed of a carbon-containing precursor and a stable precursor that is used to form a radical precursor (col 2, line 60 through col 3, line 5).  The carbon-containing is exemplified to be compounds that are free from oxygen (col 3, lines 57-65).  The radical precursor has embodiments which are oxygen free (e.g. argon or hydrogen stable precursor used to form the radical precursor in the plasma (col 3, lines 25-31).  Mallick teaches that oxygen is an optional component of the resulting silicon free carbon film, so it teaches embodiments which are oxygen free (col 4, lines 4-8).  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to choose the oxygen free carbon-containing precursor and plasma to form an oxygen free flowable carbon film because those are taught to be effective embodiments for those precursors and the resulting film.
Mallick does not specifically teach performing a post treatment on the flowable carbon films.  
Mallick II is by the same inventor and is also directed towards depositing flowable (carbon) films for gapfill purposes but it teaches subsequent to deposition, performing a curing treatment (heating it for some period of time) on the flowable carbon film in order to remove unneeded (hydrocarbon) material from the film and thus produce desired air gaps in the gapfilled structure [0017,0038-0041].  However, Mallick II teaches using a thermal treatment to produce the desired curing, not a plasma treatment.
Chatterjee is also directed towards flowable films for gap fill applications and teaches it is conventionally known to perform a thermal curing process on the film after it is deposited to remove unwanted hydrocarbon materials [0002-0004].  However, it further teaches that using elevated temperatures is not the only option, and another is applying a second plasma, which can be made using argon (claim 11) can be applied during the curing treatment to aid the curing process [0029-0030].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform a post deposition curing treatment on the films of Mallick, since such treatments were taught by the prior art to remove unwanted materials in the flowable carbon film and in order to produce desirable air gaps or porosity as taught by Mallick II and furthermore to use a second plasma made with argon during the curing step since it was taught to be a known way to aid the curing of these films (claim 1).
Claims 2-3: Mallick teaches that the substrate has features on them (gaps) extending a depth from the surface to a bottom surface, so they have sidewalls with ratios of the depth to the width of the gap that are greater than 10:1 and it is into these gaps that the film is deposited to fill them without seams (col 4, lines 45-65).
Claims 4-9: Mallick exemplifies the carbon containing precursor as molecules that read upon all of the claimed precursors (col 3, lines 57-67).
Claim 12: Mallick does not teach where to perform the curing process.  
However, Chatterjee teaches that the curing process can be performed in a single chamber (and alternatively) and it does not teach breaking vacuum to do so, so it is readily apparent to not perform such an additional step [0030].  
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the method in a single chamber (without breaking vacuum) because that was a known way to perform such gapfill and subsequent curing steps and doing so would produce no more than predictable results (claim 12).
Claim 13: As discussed above, Mallick teaches that the reactive plasma of the deposition step can be performed at temperatures between -20oC and 400oC.  However, Mallick does not specifically teach a curing step so it does not teach what temperatures to perform the curing process at or if the same temperatures could be used.  
However, Chatterjee teaches both depositing and curing the films, and it teaches depositing the films at temperatures that are less than about 200oC [0027] and teaches performing the curing process at temperatures that are also less than 200oC [0029], so the same overlapping temperatures are taught to be appropriate for both the deposition and the curing process.
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the same temperature for both the deposition and curing steps since the prior art indicates that the same temperature ranges are useful for both and doing so would produce no more than predictable results.
	MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claims 14-15: Mallick teaches that the substrate can be maintained at a temperature less than 100oC during the processing (col 5, lines 64-66), and temperatures between -20oC and 400oC (col 6, lines 48-55), which overlaps with applicant’s claimed ranges.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
	Claim 16: See the previous discussion for at least claims 1-3, 10, 12, and 13 as the features of this claim is a combination of the limitations of the previously discussed claims.

Response to Arguments
Applicant's arguments filed 03-30-2022 have been fully considered but they are not persuasive with the amended grounds of rejection being necessitated by amendment.
Regarding the arguments that the Mallick II and Chatterjee references’ curing processes similarly remove unwanted materials from the film, but that Mallick II further desires to create air gaps by curing. Creating air gaps is not contrary to the teaching of Mallick or Chatterjee or even excluded by the claims, it is a consequence of the curing process of Mallick II as the removal of excess material during curing creates the desired porosity.
In response to applicant's argument that Chatterjee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chatterjee is in applicant’s field of endeavor, since it is in the field of depositing such flowable films.  It does not need to teach the exact composition of flowable film claimed by applicant in order to be relevant.
The examiner notes that the claims do not require that the plasma solidify the flowable carbon film.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For claim 13, applicant further argues that Chatterjee requires performing a thermal treatment at elevated temperatures along with the plasma treatment to cure the film, Chatterjee exemplifies using room temperature as the temperature during curing [0029], which isn’t an elevated temperature.  
	
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712